Curia.

The constitution, (Art. 5, s. 5,) declares that the circuit judges shall respectively possess the powers of a justice of the supreme court at chambers, and in the trial *514°f issues joined in the" supreme court, and in courts of o_yer and terminer and jail delivery. A justice of the supreme court, at that time, and since, had unqualified authority to kold circuits in any part of the state. This explicit provision of the constitution is paramount to any legislative enactment.; and renders it unnecessary for us to give a contraction to the statute, (sess. 46, ch. 182, s. 7,) relied on by the counsel for the defendants.
The objection that an equity court was held at the same time and for the same circuit, is an objection of mere expediency or convenience, of which the circuit judges are the proper and exclusive arbiters; and which, therefore, cannot affect the regularity of the proceedings.
Motion denied with costs.